                 Case 2:21-cv-00756-RSL Document 28 Filed 09/03/21 Page 1 of 3



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8   FINANCIAL PACIFIC LEASING, INC.,                  Case No. 2:21-cv-00756-RSL
 9                                    Plaintiff,       STIPULATION AND ORDER
                                                       REGARDING BRIEFING SCHEDULE
10          v.                                         FOR R.V.I.’S MOTION TO DISMISS
                                                       PURSUANT TO RULE 12(b)(6)
11   R.V.I. AMERICA INSURANCE CO.,
12                                  Defendant.
13

14          Financial Pacific Leasing, Inc. (“FinPac”) and R.V.I. America Insurance Co. (“RVI”)

15   hereby stipulate to the following briefing schedule and new noting date related to RVI’s Motion

16   to Dismiss Pursuant to Rule 12(b)(6), Dkt. #23:

17               September 30, 2021. FinPac’s Response to RVI’s Motion to Dismiss due.

18               October 14, 2021. RVI’s Reply in Support of RVI’s Motion to Dismiss due.

19               October 15, 2021. RVI’s Motion to Dismiss re-noted for consideration.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27

     STIPULATION AND ORDER REGARDING                                     LANE POWELL PC
                                                                  1420 FIFTH AVENUE, SUITE 4200
     BRIEFING SCHEDULE FOR R.V.I.’S MOTION TO
                                                                           P.O. BOX 91302
     DISMISS PURSUANT TO RULE 12(b)(6) - 1                      SEATTLE, WASHINGTON 98111-9402
     CASE NO. 2:21-cv-00756-RSL                                    206.223.7000 FAX: 206.223.7107
             Case 2:21-cv-00756-RSL Document 28 Filed 09/03/21 Page 2 of 3



 1         DATED: September 2, 2021
 2                                        LANE POWELL PC
 3

 4
                                          By:   s/ Michael M. Brown
 5                                             David M. Schoeggl, WSBA No. 13638
                                               Michael M. Brown, WSBA No. 49722
 6                                             1420 Fifth Avenue, Suite 4200
                                               P.O. Box 91302
 7
                                               Seattle, Washington 98111-9402
 8                                             Telephone: 206.223.7000
                                               schoeggld@lanepowell.com
 9                                             brownm@lanepowell.com
                                          Attorneys for Defendant R.V.I. America Insurance
10                                        Co.
11

12
                                          GORDON TILDEN THOMAS & CORDELL LLP
13

14                                        By: _s/ Franklin D. Cordell___________________
15                                            Franklin D. Cordell, WSBA No. 26392
                                              Michael P. Brown, WSBA No. 45618
16                                            600 University Street, Suite 2915
                                              Seattle, WA 98101
17                                            Telephone: 206.467.6477
                                              fcordell@gordontilden.com
18                                            mbrown@gordontilden.com
19                                        Attorneys for Plaintiff Financial Pacific Leasing, Inc.

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER REGARDING                               LANE POWELL PC
                                                            1420 FIFTH AVENUE, SUITE 4200
     BRIEFING SCHEDULE FOR R.V.I.’S MOTION TO
                                                                     P.O. BOX 91302
     DISMISS PURSUANT TO RULE 12(b)(6) - 2                SEATTLE, WASHINGTON 98111-9402
     CASE NO. 2:21-cv-00756-RSL                              206.223.7000 FAX: 206.223.7107
              Case 2:21-cv-00756-RSL Document 28 Filed 09/03/21 Page 3 of 3



 1                                              ORDER
 2          Having considered the September 2, 2021 stipulation submitted by Financial Pacific

 3   Leasing, Inc. (“FinPac”) and R.V.I. America Insurance Company (“RVI”), and being fully

 4   advised, the Court hereby GRANTS the parties’ stipulation. RVI’s Motion to Dismiss Pursuant to

 5   Rule 12(b)(6), Dkt. #23, is re-noted for consideration on October 15, 2021. FinPac’s Response

 6   to RVI’s Motion to Dismiss is due on or before September 30, 2021, and RVI’s Reply in Support

 7   of its Motion to Dismiss is due on or before October 14, 2021.

 8
            Dated this 3rd day of September, 2021.
 9

10

11                                       Robert S. Lasnik
                                         United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER REGARDING                                    LANE POWELL PC
                                                                 1420 FIFTH AVENUE, SUITE 4200
     BRIEFING SCHEDULE FOR R.V.I.’S MOTION TO
                                                                          P.O. BOX 91302
     DISMISS PURSUANT TO RULE 12(b)(6) - 3                     SEATTLE, WASHINGTON 98111-9402
     CASE NO. 2:21-cv-00756-RSL                                   206.223.7000 FAX: 206.223.7107
